Citation Nr: 0029857	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-06 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for varicose veins, 
right leg. currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
bronchitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
October 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which, in pertinent part, granted 
service connection for coronary artery disease as 10 percent 
disabling and peripheral neuropathy for each extremity, each 
evaluated as 10 percent disabling; the RO also continued a 20 
percent evaluation for diabetes mellitus, as well as 
noncompensable evaluations for varicose veins of the right 
leg and bronchitis.  The veteran appealed for higher ratings.  

The evaluation for varicose veins was increased to 10 percent 
disabling by an October 1999 hearing officer's decision, 
effective from January 12, 1998 (date of receipt of the 
reopened claim).  As the 10 percent evaluation is less than 
the maximum available under the applicable diagnostic 
criteria, the veteran's claim remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

Service connection was established for the veteran's coronary 
artery disease and peripheral neuropathy as secondary to his 
diabetes mellitus.  The Board observes that an October 1999 
RO decision included these conditions in increasing the 
rating for diabetes mellitus to 100 percent.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  When an appeal is perfected, 
it continues until it is resolved by the claimant withdrawing 
the appeal, until the full benefits sought on appeal are 
granted by the RO or until there is a decision by the Board.  
Holland v. Brown, 9 Vet. App. 324 (1996).  In this case, the 
assignment of a 100 percent disability evaluation constitutes 
a full grant of benefits.  Where the maximum available 
benefit has been awarded, the pending appeal is abrogated for 
those claims.  AB v. Brown, supra.





FINDINGS OF FACT

1.  The veteran's service-connected varicose veins of the 
right leg are manifested primarily by leg pain and 
intermittent cramps and edema that resolves on elevation of 
the affected extremity.

2.  The veteran's service-connected bronchitis is not 
productive of any appreciable functional impairment, but 
pulmonary function testing conducted in February 1999 
revealed FEV-1 to be 72.89 percent of predicted value; the 
FEV-1/FVC was 98.75 percent. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
varicose veins of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2000).

2.  The criteria for a 10 percent rating for bronchitis, but 
not more than 10 percent,  have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6600 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
                                                 
The veteran claims that his varicose veins of the right leg 
and bronchitis are more disabling than currently evaluated.  
The Board also is satisfied that all relevant facts have been 
properly and sufficiently developed with regard to these 
claims. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

                                                    I.  
Varicose Veins

The Board notes that the veteran's claim pertaining to 
varicose veins of the right leg was received on January 13, 
1998.  Prior to the pendency of this appeal, effective 
January 12, 1998, the VA's Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating varicose veins.  62 Fed. Reg. 
65207 - 65224 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4.130).  Because the veteran's claim was filed after the 
regulatory change occurred, he is only entitled to 
application of the new version.  See Karnas v. Derwinski, 1 
Vet. App. 308, 311 (1991).

Under Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
is rated 10 percent disabling.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  

A VA varicose vein examination was afforded in March 1998.  
The veteran provided a history of right leg cramps, occurring 
two to three times per week.  He did not report taking 
medications.  The examiner noted positive tortous vessel on 
the right leg on the upper third anterior aspect, which 
disappeared when the leg was elevated.  The skin was reported 
as warm to the touch, but the color of the skin was uniform; 
there was no edema, ulceration, blanching, flushing, 
erythromelalgia or other observable clinical manifestations 
of the disability.  

The veteran was afforded another VA arteries and veins 
examination in April 1999.  At that juncture, the veteran 
reported leg cramps 2-3 times per month and that he awoke 
with pain over both legs in the morning.  There was pain and 
numbness reported even at rest.  Edema was relieved by 
elevation of the extremity.  The examiner described the 
effect of his condition as "only mildly disabling".  There 
were visible or palpable varicose veins over the anterior 
portion of the right lower extremity, upper 1/3 of the lower 
leg and middle third portion of the thigh; diameter was 4mm 
to 10 mm.  The absence of phlebitis and skin discoloration 
was reported.  

The veteran's varicose veins of the right leg are not 
manifested by persistent edema with only incomplete relief 
with elevation of the affected extremity.  It was 
specifically noted upon the most recent VA compensation 
examination that his edema was relieved by elevation of the 
extremity.  Accordingly, a rating in excess of 10 percent is 
not warranted under the applicable rating criteria (Code 
7120).  

As the preponderance of the evidence is against rating in 
excess of 10 percent for varicose veins of the right leg, the 
benefit of the doubt doctrine is not for application, and the 
increased rating claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

                                                     II.  
Bronchitis

Under the rating criteria governing chronic bronchitis, a 10 
percent disability evaluation is warranted for FEV-1 (Forced 
Expiratory Volume in One Second) of 71 to 80 percent 
predicted, or FEV-1/FVC (Forced Vital Capacity) of 71 to 80 
percent, or DLCO SB (Diffusion Capacity of Carbon Monoxide, 
Single Breath) 66 to 80 percent predicted.  See 38 C.F.R. § 
4.97, Diagnostic Code 6600 (2000).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2000). 

There is no medical evidence dated in recent years showing 
that the veteran's bronchitis is productive of any functional 
impairment.  However, pulmonary function testing conducted in 
February 1999 revealed FEV-1 to be 72.89 percent of predicted 
value.  While the FEV-1/FVC was 98.75 percent or well within 
normal limits, the criteria for a 10 percent rating include 
FEV-1 of 71 to 80 percent predicted or FEV-1/FVC) of 71 to 80 
percent.  The former finding supports a 10 percent rating for 
bronchitis under Code 6600.  As the tests results fall far 
short of what is required for the next highest rating (30 
percent), a rating in excess of 10 percent is not warranted.

There is no competent evidence of record which indicates that 
the veteran's varicose veins or bronchitis has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for varicose 
veins of the right leg is denied. 

Entitlement to a 10 percent rating for bronchitis is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 


